Citation Nr: 1820818	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-40 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as secondary to service-connected prostatitis.

2.  Entitlement to service connection for bone cancer, as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at the St. Petersburg RO for a hearing before a Veterans Law Judge in October 2017.  However, in September 2017, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  In October 2017, the Board remanded the matter for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prostate cancer is not caused or aggravated by a service-connected disability, to include prostatitis.

2.  The Veteran is not service connected for prostate cancer; therefore, bone cancer is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Prostate cancer is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

2.  Bone cancer is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C. §§ 1110, 5017 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the October 2017 Board Remand, the Veteran was afforded a VA addendum opinion in October 2017 as to the claimed prostate cancer  The addendum opinion reflects that the examiner thoroughly reviewed the Veteran's past medical history, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2017 VA addendum opinion is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA opinion with respect to the pending claim, has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran asserts entitlement to service connection for prostate cancer, which he contends is due to his service-connected prostatitis.  See the Veteran's claim dated October 2012.  He also claims that he developed bone cancer secondary to his prostate cancer.  Id.  At the outset, the Board observes that the Veteran does not contend, nor does the record demonstrate, that his prostate or bone cancer disabilities had their onset during his military service, or are otherwise medically related to service.  Rather, the Veteran claims service connection on a secondary basis.  For the reasons set forth below, the Board finds that the evidence of record does not support a finding that the Veteran's prostate cancer is caused or aggravated by the service-connected prostatitis.  As such, it follows that the evidence also does not support the Veteran's claim of service connection for bone cancer due to prostate cancer.

The evidence of record shows that the Veteran suffered from prostatitis during his military service. He was service connected for prostatitis in a March 1946 rating decision.

VA treatment records dated in July 2001 noted that the Veteran was diagnosed with prostate cancer 12 years prior, which metastasized to the bone.  The Veteran underwent an orchiectomy and radiation treatments.  See the VA treatment records dated July 2001.  Private treatment records dated in December 2011 indicated that the Veteran underwent radiation therapy for prostate cancer as early as 1981 for adenocarcinoma of the prostate.

In a November 2012 statement, Dr. M.G. reported that the Veteran was under the care of his clinic from July 2001.  He explained that the Veteran's medical records "indicate a history of prostatitis at a young age.  In 1981, he developed adenocarcinoma of the prostate with metastases to his bones."  Dr. M.G. opined, "[t]here is a possibility that his prostatitis during his youth could be a contributory factor to his development of prostate cancer in his later years."

The Veteran was afforded a VA examination with medical opinion as to the pending claims in February 2013, at which time the examiner determined that the Veteran's prostate cancer "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  Significantly, the examiner failed to address whether the Veteran's prostate cancer is aggravated by his service-connected prostatitis.  As such, the matter was remanded in an October 2017 Board decision in order to obtain a VA addendum opinion.

The Veteran was accordingly afforded a VA addendum opinion in October 2017 at which time the examiner determined it is less likely than not that the Veteran's prostate cancer was caused by his service-connected prostatitis.  The examiner explained that "[r]eview of the medical literature shows that the most important known prostate cancer risk factors are age, ethnicity, genetic factors, and possibly dietary factors."  The examiner continued, "[t]he medical literature further reports that the cause and effect has not been established between prostate cancer and prostatitis."  The examiner cited pertinent medical literature in support of his conclusion.  The examiner also addressed the question of aggravation.  The examiner explained,

Medical evidence is not available to support a baseline level of severity of the prostate cancer.  He already had bony metastases in 1988.  Current medical records [are] silent re: further bony metastases.  He does not complain of bone pain, does not take analgesics or narcotics for pain, alkaline phosphates [are] normal . . . He survived a left hip replacement in 2009 without complications.  The initial VA medical records in July 2011 and April 2008 were reviewed as well as the private med[ical] records 1998 to 2011.  These records did not show further metastases.  His PSA was noted to have been stable since the radiation and orchiectomy.  The last imaging, abdomen, in 2009 reported no evidence of bony metastasis to the lumbar spine.  Therefore, there is no aggravation beyond the natural course of progression of the prostate cancer by chronic prostatitis.

The October 2017 VA examiner additionally stated that he disagreed with the November 2012 opinion of Dr. M.G., based on the rationale detailed above.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that Dr. M.G. suggested the Veteran's prostatitis disability could have caused his prostate cancer.  However, the Dr. M.G.'s November 2012 statement was admittedly speculative; the opinion is therefore of little probative value.  See Nieves-Rodriguez, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, Dr. M.G.'s November 2012 statement was contradicted by the October 2017 VA examiner who explained that it is less likely than not that the Veteran's prostate cancer was proximately caused or aggravated by his service-connected prostatitis.  Significantly, the findings of the October 2017 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the October 2017 examiner's opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the October 2017 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed prostate cancer, and the Veteran's service-connected prostatitis, outweighs the medical evidence suggestive of a nexus.

Based on a review of the evidence, the Board finds that service connection for prostate cancer is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to causation and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the October 2017 VA examiner who specifically considered the Veteran's lay statements in rendering the negative opinion.  For the reasons discussed above, the Board has assigned the October 2017 VA examiner's opinion significant probative weight and finds that it outweighs the Veteran's own lay opinion regarding the etiology of his prostate cancer disability.

Based on the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for prostate cancer, as secondary to the service-connected prostatitis.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Moreover, with respect to the claimed bone cancer, the Veteran has asserted entitlement to service connection for said disability as secondary to his prostate cancer.  There is no evidence to suggest, nor does the Veteran contend, that his claimed bone cancer is directly due to his military service.  Rather, he specifically argues that he developed this disability is due to his prostate cancer disability.  See Veteran's claim dated October 2012.  Critically, as explained above, service connection has not been established for prostate cancer.  Accordingly, service connection for bone cancer is not warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for bone cancer is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


